Citation Nr: 1440881	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2012, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

This claim was previously before the Board in March 2014, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDING OF FACT

The Veteran's hemorrhoids are characterized by pain and swelling with frequent recurrences.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, Diagnostic Codes 7336 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.   

The claim arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, and private treatment records.  The Veteran had a VA examination in May 2014.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded hearings before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearings, the VLJ generally noted the basis of the prior determinations.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  

Where the appeal arises from a claim where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7336 provides ratings for internal or external hemorrhoids.  Mild or moderate hemorrhoids are rated noncompensably (0 percent) disabling.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114 (2013). 

The preponderance of the evidence shows that the Veteran is entitled to an increased evaluation of 10 percent for hemorrhoids.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  At a December 2009 VA general medicine examination, the Veteran reported having bleeding in the past month and using Preparation H for flare-ups.  Private treatment records from December 2010 state that the Veteran had internal hemorrhoids and that he had pain and bleeding.

At a July 2011 VA examination the Veteran reported ongoing painful and tender external hemorrhoids two to three times a month and episodic rectal bleeding one time a month lasting a couple of days.  He underwent an internal hemorrhoid banding in June 2011.  The Veteran noted external hemorrhoids with swelling and flaring but did not report any thrombosis or strangulation.  The episodes lasted two to four days with spontaneous resolution or with over-the-counter hemorrhoid products.  On examination the rectal verge was free of excoriations, fissures or fistulas.  Internal hemorrhoids were not present, but there were four hemorrhoid tags externally without thrombosis.  

In a statement submitted in August 2012, the Veteran indicated having had eight episodes of bleeding between April 2012 and August 2012 that included moderate and painful swelling.  The Veteran testified at the August 2012 hearing that the bleeding was moderate and there was also sometimes moderate swelling.  Periodically the hemorrhoids were extremely painful and caused pain when sitting.

The Veteran had a VA examination in May 2014 at which he reported pain and bleeding every four to six weeks for which he used prescription hydrocortisone cream.  On examination there were three skin tags that were residuals of external hemorrhoids.  The Veteran reported that they sometimes got engorged and hurt.  On examination there were no internal hemorrhoids.  The Veteran also reported that he sometimes had to run to the toilet to prevent soiling himself, which the examiner attributed to the banding.  

The record shows recurrent bleeding with pain and swelling.  While the Veteran does not meet all of the criteria for a 10 percent evaluation, giving the benefit of the doubt to the Veteran the Board finds that he is entitled to an increased evaluation of 10 percent.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  The Veteran does not qualify for an evaluation of 20 percent because the treatment records and VA examinations do not show hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  See id.  Nor does the Veteran contend such.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the Veteran's hemorrhoids, which are productive of bleeding, pain and swelling.  No additional impairment is shown.  Furthermore, the record does not show that the service connected disabilities, tinnitus, tendonitis of the left rotator cuff, right knee injury, left ear hearing loss, hemorrhoids, and low back scar status post mole excision, are not adequately contemplated by their separately assigned ratings or that the disabilities in combination cause an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Therefore, referral for consideration of extraschedular rating is not warranted.

In light of the holding in Fenderson, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected hemorrhoids, as the Court indicated can be done in this type of case.  Nonetheless, at no time during the appeal period has the Veteran's hemorrhoids been more disabling than 10 percent. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record reflects that the Veteran works at a prison.  Furthermore, the May 2014 examiner felt that the hemorrhoids did not interfere with employment related activities.  Therefore, there is no cogent evidence of unemployability, and consideration of a TDIU is not warranted.





ORDER

An initial rating of 10 percent for hemorrhoids is granted.




____________________________________________
C. CRAWFORD	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


